 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
     Greg Moore; et al.,                       )    No. CV 19-0290 TUC RM (LAB)
 9                                             )
                 Plaintiffs,                   )    ORDER
10                                             )
     vs.                                       )
11                                             )
                                               )
12   Sean Garnand; et al.,                     )
                                               )
13               Defendants.                   )
                                               )
14                                             )
15          Pending before the court is the defendants’ motion, filed on November 7, 2019, to
16   submit ex parte, in camera evidence and argument in their anticipated dispositive motions.
17   (Doc. 47)
18          As of this date, only two defendants remain in the case – Detective Sean Garand and
19   Sergeant Dain Salisbury. See (Doc. 1); (Doc. 38) Both men are employed by the Tucson
20   Police Department (TPD). (Doc. 1) The plaintiffs are in the residential real estate business.
21   (Doc. 1, pp. 4-5)
22          The plaintiffs in this action claim their constitutional rights were violated when the
23   defendants sought and executed search warrants in connection with an arson investigation
24   into the destruction of the Forgeus Apartments on June 8, 2017. (Doc. 1) They bring this
25   action pursuant to 42 U.S.C. § 1983. (Doc. 1, p. 4) Among other things, the plaintiffs claim
26   that the search warrant 17SW1017, executed on June 9, 2017, was procured without probable
27   cause. (Doc. 1, pp. 15-16) The defendants apparently believe that the plaintiffs may be
28
 1   responsible for the fire that destroyed these apartments. (Doc. 1) The investigation into that
 2   fire is ongoing.
 3          On December 13, 2019, this court granted the defendants’ motion to stay discovery
 4   of the arson investigation police files pursuant to the law enforcement investigatory privilege.
 5   (Doc. 74) Among the documents withheld from discovery is the affidavit that the defendants
 6   used to procure the search warrant 17SW1017, executed on June 9, 2017. (Doc. 47) This
 7   affidavit has been disclosed to the plaintiffs only in redacted form.
 8          In the pending motion, the defendants move for permission to submit the unredacted
 9   affidavit ex parte and in camera to this court. (Doc. 47) They then propose to file
10   dispositive motions challenging several of the plaintiffs’ claims arguing, among other things,
11   that there was probable cause to issue the warrant executed on June 9, 2017. Id. They intend
12   to file part of their motions in open court but will submit ex parte and in camera those
13   arguments that rely on the unredacted affidavit. Id. In other words, the defendants want the
14   court to entertain dispositive motions based, in part, on a document the plaintiffs are not
15   allowed to see and arguments to which the plaintiffs cannot respond.
16
17          Discussion
18          “[J]udges . . . are necessarily wary of one-sided process: democracy implies respect
19   for the elementary rights of men and must therefore practice fairness; and fairness can rarely
20   be obtained by secret, one-sided determination of facts decisive of rights.” Am.-Arab
21   Anti-Discrimination Comm. v. Reno, 70 F.3d 1045, 1069 (9th Cir. 1995). “[T]he very
22   foundation of the adversary process assumes that use of undisclosed information will violate
23   due process because of the risk of error.” Id. “It is therefore the firmly held main rule that
24   a court may not dispose of the merits of a case on the basis of ex parte, in camera
25   submissions.” Id.
26          In the past, courts have acknowledged exceptions to the main rule “when the
27   submissions involve compelling national security concerns or the statute granting the cause
28   of action specifically provides for in camera resolution of the dispute.” Vining v. Runyon,

                                                  -2-
 1   99 F.3d 1056, 1057 (11th Cir. 1996). Neither of these exceptions are present in the pending
 2   action. Accordingly, the court finds that the “main rule” governs the pending motion. See
 3   Am.-Arab Anti-Discrimination Comm., 70 F.3d at 1069. The court will not “dispose of the
 4   merits of this case on the basis of ex parte, in camera submissions.” Id. The pending motion
 5   will be denied.
 6          The parties in this case dispute whether probable cause supported the search warrant
 7   executed on June 9, 2017. The defendants move that this court resolve the issue by
 8   employing an ex parte, in camera procedure. They maintain this is proper because criminal
 9   courts routinely do so when making probable cause determinations. This argument, however,
10   compares apples to oranges.
11          When criminal courts entertain motions to suppress evidence, they sometimes make
12   probable cause determinations based on ex parte, in camera proceedings, but the purpose of
13   these proceedings is to determine what evidence will be admissible at the trial. They are not
14   deciding the merits of the case. See United States v. Raddatz, 447 U.S. 667, 678, 100 S. Ct.
15   2406, 2413 (1980) (“[T]he interests underlying a voluntariness hearing do not coincide with
16   the criminal law objective of determining guilt or innocence.”). Here, the defendants want
17   to use an ex parte, in camera proceeding to determine the existence of probable cause and,
18   in turn, the merits of the plaintiffs’ claims. The due process concerns are different.
19          The defendants further argue that an ex parte, in camera proceeding “is even more
20   permissible in the civil context, where the parties have less stringent due process rights than
21   in the criminal context.” (Doc. 47, p. 12) This argument is difficult to follow. The
22   defendants seem to be arguing that if ex parte, in camera proceedings are permitted in the
23   criminal context, then they must be permissible in the civil context because due process
24   protections in the former context are more stringent than in the later. This argument elides
25   the fact that all criminal procedures are not accorded the same level of due process
26   protection. The procedure at a criminal suppression hearing does not require the same level
27   of due process that is afforded the defendant at his trial. U.S. v. Raddatz, 447 U.S. 667, 679,
28   100 S.Ct. 2406, 2414 (1980). “At a suppression hearing, the court may rely on hearsay and

                                                  -3-
 1   other evidence, even though that evidence would not be admissible at trial.” Id. The
 2   identities of confidential informants may be withheld at the suppression hearing, but they
 3   must be disclosed before trial if they are “relevant and helpful to the defense.” Id. In sum,
 4   “the process due at a suppression hearing may be less demanding and elaborate than the
 5   protections accorded the defendant at the trial itself.” Id. This is because a criminal
 6   suppression hearing is focused on determining what evidence will be admissible at trial, not
 7   on the ultimate question of guilt or innocence. See Id. at 677-679.
 8          So while the due process protections in the criminal context generally exceed the
 9   protections afforded in the civil context, one cannot say that the due process protections
10   afforded at a criminal suppression hearing also exceed the level of due process required in
11   the civil context. And while ex parte, in camera procedures may be employed in a criminal
12   suppression hearing, that does not mean that the same procedure would pass constitutional
13   muster when resolving a civil claim. See Anti-Discrimination Comm. v. Reno, 70 F.3d 1045,
14   1069 (9th Cir. 1995).
15          In fact, the Ninth Circuit has already held to the contrary that ex parte, in camera
16   procedures are not permitted when deciding the merits of a civil claim absent special
17   circumstances not present in this case. Anti-Discrimination Comm. v. Reno, 70 F.3d 1045,
18   1069 (9th Cir. 1995); see also Lynn v. Regents of Univ. of California, 656 F.2d 1337, 1346
19   (9th Cir. 1981); Abourezk v. Reagan, 785 F.2d 1043, 1061 (D.C. Cir. 1986), aff'd, 484 U.S.
20   1, 108 S. Ct. 252 (1987); Vining v. Runyon, 99 F.3d 1056, 1057 (11th Cir. 1996); but see
21   Meridian Int'l Logistics, Inc. v. United States, 939 F.2d 740, 745 (9th Cir. 1991) (District
22   Court could consider ex parte/in camera evidence when determining whether agent “was .
23   . . acting within the course and scope of his employment for the United States of America.”).
24   The defendants’ arguments, even if this court were to find them persuasive, are precluded by
25   Ninth Circuit precedent.
26
27
28

                                                 -4-
 1         IT IS ORDERED that the defendants’ motion, filed on November 7, 2019, to submit
 2   ex parte, in camera evidence and argument in their anticipated dispositive motions is
 3   DENIED. (Doc. 47)
 4
 5                DATED this 8th day of January, 2020.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             -5-
